                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOHN LEE THOMPSON,                                   Case No. 18-cv-03020-JST
                                                           Plaintiff,
                                   8
                                                                                              ORDER OF DISMISSAL
                                                    v.
                                   9

                                  10     ERIC CASTANEDA, et al.,
                                                           Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13             Plaintiff, a California prisoner proceeding pro se and currently incarcerated at Valley State

                                  14   Prison, filed the instant civil rights action pursuant to 42 U.S.C. § 1983. On January 27, 2020, the

                                  15   Court received a copy of a “Joint Stipulation of Dismissal of Action with Prejudice (Fed. R. Civ.

                                  16   P. 41(a)(1)(A)(ii))” signed by both plaintiff and counsel for Defendants. The signed stipulation

                                  17   states:

                                  18                     Pro se plaintiff John Lee Thompson (Plaintiff) and Defendants Eric
                                                         Castaneda and Wing Wong (Defendants),by and through their
                                  19                     counsel of record, having settled this action, hereby agree to dismiss
                                                         this action with prejudice, pursuant to Fed. R. Civ. P.
                                  20                     41(a)(1)(A)(ii). The parties further stipulate that each party shall
                                                         bear its own costs and attorneys’ fees.
                                  21

                                  22   ECF No. 49.

                                  23             Accordingly, having been notified of the settlement, IT IS HEREBY ORDERED THAT

                                  24   this action and all claims asserted herein against Defendants are DISMISSED WITH

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                   1   PREJUDICE. The Court DENIES as moot defendants’ motion for summary judgment (ECF No.

                                   2   44) and the administrative motion for dismissal with prejudice (ECF No. 48).

                                   3          IT IS SO ORDERED.

                                   4   Dated: January 28, 2020
                                                                                      ______________________________________
                                   5
                                                                                                    JON S. TIGAR
                                   6                                                          United States District Judge

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
